DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2015/0200185; hereinafter Yu) in view of Lin et al (US 2018/0166373; hereinafter Lin).
Regarding claim 1, Fig 1 of Yu discloses a panel of light-emitting diode (LED) arrays, the panel comprising:
a substrate (100; Fig 1; ¶ [0017]) having a top surface (Top surface of second layer 118; Fig 1; ¶ [0018]) and a bottom surface (Bottom surface of layer 114; Fig 1);
a plurality of backplanes (102/114; Fig 1; ¶ [0017]) embedded in the substrate (100; Fig 1; ¶ [0017]), each of the plurality of backplanes (102/114; Fig 1; ¶ [0017]) having a top surface and a bottom surface;
a plurality of arrays of first electrically conductive structures (116; Fig 1; ¶ [0018]) extending at least from the top surface (120B; Fig 1) of each of the plurality of backplanes (102/114; Fig 1; ¶ [0017]) to the top surface (Top surface of second layer 118; Fig 1; ¶ [0018]) of the substrate (100; Fig 1; ¶ [0017]);
a plurality of LED arrays (204; Fig 1; ¶ [0022]) each electrically coupled to one of the plurality of arrays of first electrically conductive structures (116; Fig 1; ¶ [0018]);
a plurality of second electrically conductive structures (106/112; Fig 1; ¶ [0017]-[0018]) extending from each of the plurality of backplanes (102/114; Fig 1; ¶ [0017]) to at least the bottom surface (Bottom surface of layer 114; Fig 1) of the substrate (100; Fig 1; ¶ [0017]), at least some of the second electrically conductive structures (106/112; Fig 1; ¶ [0017]-[0018]) electrically coupled (at least indirectly; Fig 1) to at least one of the plurality of LED arrays (204; Fig 1; ¶ [0022]).
However Yu does not expressly disclose a plurality of thermal conductors, at least one of the plurality of thermal conductors in contact with the bottom surface of one of the plurality of backplanes and extending to at least the bottom surface of the substrate.
In the same field of endeavor, Fig 32 of Lin discloses a plurality of thermal conductors (638; Fig 32; ¶ [0070]), at least one of the plurality of thermal conductors (638; Fig 32; ¶ [0070]) in contact with a bottom surface of one a backplanes (20; Fig 32; ¶ [0054]) and extending to a bottom surface of a substrate (Fig 32).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a plurality of thermal conductors are formed as taught by Lin so that the thermal conductors can serve as heat pipes for thermal dissipation (¶ [0070]).

Regarding claim 2, Fig 1 of Yu discloses the plurality of backplanes (102/114; Fig 1; ¶ [0017]) comprise a non-organic material (¶ [0019] discloses layer 114 can comprise inorganic material).

Regarding claim 3, Fig 1 of Yu discloses the substrate (100; Fig 1; ¶ [0017]) comprise an organic material (¶ [0018] discloses layer 120 can comprise organic material).

Regarding claim 4, Fig 1 of Yu discloses the plurality of arrays of first electrically conductive structures (116; Fig 1; ¶ [0018]) comprise a plurality of array of metal pillars (¶ [0019]).

Regarding claim 5, Fig 1 of Yu discloses the plurality of array of first electrically conductive structures (116; Fig 1; ¶ [0018]) extend above (Fig 1) the top surface (Top surface of second layer 118; Fig 1; ¶ [0018]) of the substrate (100; Fig 1; ¶ [0017]).

Regarding claim 6, Fig 1 of Yu discloses the plurality of second electrically conductive structures (106/112; Fig 1; ¶ [0017]-[0018]) at least partially comprise conductive vias (106/112; Fig 1) in the substrate.

Regarding claim 7, Fig 1 of Yu discloses the plurality of second electrically conductive structures (106/112; Fig 1; ¶ [0017]-[0018]) further comprise surface traces (112; Fig 1) on the backplane that are electrically coupled to the conductive vias (106/112; Fig 1; ¶ [0017]-[0018]) in the substrate.

Regarding claim 8, Fig 1 of Yu discloses the substrate (100; Fig 1; ¶ [0017]) comprises at least one layer of dielectric material (114; Fig 1; ¶ [0019]) and the conductive vias (106/112; Fig 1; ¶ [0017]-[0018]) are formed in the at least one layer of dielectric material.

Regarding claim 10, Fig 1 of Yu discloses a light-emitting diode (LED) lighting system comprising:
a substrate portion (100; Fig 1; ¶ [0017]) having a top surface (Top surface of second layer 118; Fig 1; ¶ [0018]) and a bottom surface (Bottom surface of layer 114; Fig 1);
a backplane (102/114; Fig 1; ¶ [0017]) embedded in the substrate portion (100; Fig 1; ¶ [0017]), the backplane (102/114; Fig 1; ¶ [0017]) having a top surface and a bottom surface;
an array of first electrically conductive structures (116; Fig 1; ¶ [0018]) extending at least from the top surface (120B; Fig 1) of the backplane (102/114; Fig 1; ¶ [0017]) to the top surface (Top surface of second layer 118; Fig 1; ¶ [0018]) of the substrate portion (100; Fig 1; ¶ [0017]);
an LED array (204; Fig 1; ¶ [0022]) electrically coupled to the arrays of first electrically conductive structures (116; Fig 1; ¶ [0018]);
a plurality of second electrically conductive structures (106/112; Fig 1; ¶ [0017]-[0018]) extending from the backplane (102/114; Fig 1; ¶ [0017]) to at least the bottom surface (Bottom surface of layer 114; Fig 1) of the substrate (100; Fig 1; ¶ [0017]), at least some of the second electrically conductive structures (106/112; Fig 1; ¶ [0017]-[0018]) electrically coupled (at least indirectly; Fig 1) to the array of first electrically conductive structure via the backplane.
However Yu does not expressly disclose a thermal conductor in contact with the bottom surface of the backplane and extending to at least the bottom surface of the substrate.
In the same field of endeavor, Fig 32 of Lin discloses a plurality of thermal conductors (638; Fig 32; ¶ [0070]), at least one of the plurality of thermal conductors (638; Fig 32; ¶ [0070]) in contact with a bottom surface of one a backplanes (20; Fig 32; ¶ [0054]) and extending to a bottom surface of a substrate (Fig 32).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a plurality of thermal conductors are formed as taught by Lin so that the thermal conductors can serve as heat pipes for thermal dissipation (¶ [0070]).

Regarding claim 11, Fig 1 of Yu discloses the backplane (102/114; Fig 1; ¶ [0017]) comprise a non-organic material (¶ [0019] discloses layer 114 can comprise inorganic material).
Regarding claim 12, Fig 1 of Yu discloses the substrate (100; Fig 1; ¶ [0017]) comprise an organic material (¶ [0018] discloses layer 120 can comprise organic material).

Regarding claim 13, Fig 1 of Yu discloses the array of first electrically conductive structures (116; Fig 1; ¶ [0018]) comprise a plurality of array of metal pillars (¶ [0019]).

Regarding claim 14, Fig 1 of Yu discloses the array of first electrically conductive structures (116; Fig 1; ¶ [0018]) extend above (Fig 1) the top surface (Top surface of second layer 118; Fig 1; ¶ [0018]) of the substrate (100; Fig 1; ¶ [0017]).

Regarding claim 15, Fig 1 of Yu discloses the plurality of second electrically conductive structures (106/112; Fig 1; ¶ [0017]-[0018]) at least partially comprise conductive vias (106/112; Fig 1) in the substrate.

Regarding claim 16, Fig 1 of Yu discloses the plurality of second electrically conductive structures (106/112; Fig 1; ¶ [0017]-[0018]) further comprise surface traces (112; Fig 1) on the backplane that are electrically coupled to the conductive vias (106/112; Fig 1; ¶ [0017]-[0018]) in the substrate.

Regarding claim 17, Fig 1 of Yu discloses the plurality of second electrically conductive structures (106/112; Fig 1; ¶ [0017]-[0018]) further comprise surface traces (112; Fig 1) on the backplane that are electrically coupled to the conductive vias (106/112; Fig 1; ¶ [0017]-[0018]) in the substrate.

Regarding claim 18, Fig 1 of Yu discloses the substrate (100; Fig 1; ¶ [0017]) comprises at least one layer of dielectric material (114; Fig 1; ¶ [0019]) and the conductive vias (106/112; Fig 1; ¶ [0017]-[0018]) are formed in the at least one layer of dielectric material.

Regarding claim 19, Fig 1 of Yu discloses the LED array is a monolithic LED array.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2015/0200185; hereinafter Yu) in view of Lin et al (US 2018/0166373; hereinafter Lin) and further in view of Rotzoll et al (US 2018/0197471; hereinafter Rotzoll).
Regarding claim 9, Fig 1 of Yu discloses the plurality of LED arrays are monolithic LED arrays.
However Yu in view Lin does not expressly disclose a plurality of emitters, each of the plurality of emitters having a width of 100 µm or less and arranged in rows and columns with lanes between adjacent rows and columns having a width of 20 µm or less.
In the same field of endeavor, Rotzoll discloses LED array can comprise emitters having a width of 100 µm or less and arranged in rows and columns with lanes between adjacent rows and columns having a width of 20 µm or less (¶ [0117]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that an LED array comprises plurality of emitters with claimed width in order obtain desired configuration of an LED array.

Regarding claim 20, Yu in view Lin does not expressly disclose a plurality of emitters, each of the plurality of emitters having a width of 100 µm or less and arranged in rows and columns with lanes between adjacent rows and columns having a width of 20 µm or less.
In the same field of endeavor, Rotzoll discloses LED array can comprise emitters having a width of 100 µm or less and arranged in rows and columns with lanes between adjacent rows and columns having a width of 20 µm or less (¶ [0117]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that an LED array comprises plurality of emitters with claimed width in order obtain desired configuration of an LED array.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al (US 2018/0116056)
Lin et al (US 2017/0263546)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/           Primary Examiner, Art Unit 2895